Name: Commission Regulation (EEC) No 2220/92 of 30 July 1992 derogating from the detailed rules for the application of compulsory distillation as regards table wine in respect of the 1991/92 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 218/80 Official Journal of the European Communities 1 . 8 . 92 COMMISSION REGULATION (EEC) No 2220/92 of 30 July 1992 derogating from the detailed rules for the application of compulsory distillation as regards table wine in respect of the 1991/92 wine year Whereas Regulation (EEC) No 1756/92 provides for the possibility of terminating long-term storage contracts in order to send such wine for compulsory distillation ; whereas, in view of the date of entry into force of that provision, the final date for the delivery of table wine to distilleries should be put back to 14 August 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Article 39 (9) thereof, Whereas Commission Regulation (EEC) No 3720/91 of 18 December 1991 opening compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87 and derogating for the 1991 /92 wine year from certain detailed rules for the application thereof (3) opens compulsory distillation of table wine as provided for in Article 39 of Regulation (EEC) No 822/87 for the 1991 /92 wine year ; whereas Commission Regulation (EEC) No 505/92 of 28 February 1992 (4) lays down the percentages of table wine production to be delivered for compulsory distillation by each person subject to the obli ­ gation ; Wheras, in accordance with Article 12 (4) of Commission Regulation (EEC) No 441 /88 of 17 February 1988 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 (*), as amended by Regulation (EEC) No 2070/91 (% producers are required to deliver table wine to a distillery by 31 July 1992 at the latest ; HAS ADOPTED THIS REGULATION : Article 1 For the 1991 /92 wine year and by way of derogation from the first indent of Article 12 (4) of Regulation (EEC) No 441 /88, persons subject to the obligation to deliver for compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 shall deliver the table wine to a distillery by 14 August 1992 at the latest. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1992. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 84, 27. 3. 1987, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 27. (3) OJ No L 351 , 20. 12. 1991 , p. 27. (4) OJ No L 55, 29 . 2. 1992, p. 72. 0 OJ No L 45, 18 . 2. 1988, p . 15. M OJ No L 191 , 16 . 7. 1991 , p . 25.